STOCK OPTION Amendment

﻿

﻿

This STOCK OPTION AMENDMENT (this “Amendment”) is made and entered into as
January 23, 2020, by and between EMAGIN CORPORATION, a Delaware corporation (the
“Company”), and Jeffrey Lucas (“Optionee”):

﻿

﻿

﻿

RECITALS

﻿

WHEREAS, on September 14, 2015, the Company granted Mr. Lucas a Nonstatutory
Stock Option to purchase 75,000 shares of common stock of the Company (the “2015
Option”) pursuant to the 2013 Stock Incentive Plan (the “2013 Plan”) and the
Employee Nonstatutory Stock Option Agreement attached as Appendix A hereto (the
“2015 Option Agreement”).

﻿

﻿

WHEREAS, on August 12, 2016, the Company granted Mr. Lucas a Nonstatutory Stock
Option to purchase 100,000 shares of common stock of the Company (together with
the 2015 Option, the “Options”) pursuant to the 2011 Incentive Stock Plan
(together with the 2013 Plan, the “Plans”) and the Employee Nonstatutory Stock
Option Agreement attached as Appendix B hereto (together with the 2015 Option
Agreement, the “Option Agreements”).

WHEAREAS, as pursuant to the Plans, the Board of Directors of the Company may
modify stock options granted under the Plans (to the extent not theretofore
exercised), subject at all times to the Plans and the Internal Revenue Code of
1986, as amended. 

﻿

WHEAREAS, the parties hereto desire to amend the Option Agreements to extend the
right to exercise the Options, to the extent vested as of the date of
termination of Mr. Lucas’ employment with the Company, until the earlier of the
remaining term of the applicable Option or January 31, 2021.


AMENDMENT

﻿

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which the parties hereto
acknowledge, the Company and Optionee agree as follows:

﻿

1.



Amendment of Section 7.  Section 7 of the Option Agreements shall be amended to
read, in its entirety as follows:

﻿

7.  Termination of Employment.  If Optionee shall cease to be employed by the
Company for any reason, whether voluntarily or involuntarily, other than by his
or her death, Optionee (or if the Optionee shall die after such termination, but
prior to such exercise date, Optionee’s personal representative or the person
entitled to succeed to the



1

--------------------------------------------------------------------------------

 

Option) shall have the right until the earlier of the original expiration date
of the Option or January 31, 2021 to exercise in whole or in part this Option to
the extent, but only to the extent, that this Option was exercisable as of the
date of termination of employment and had not previously been exercised.

﻿

2.



No Further Amendment.  Except as expressly amended hereby (a) the Option
Agreements shall be and remain in full force and effect and (b) the provisions
of the Option Agreements (as amended hereby) are incorporated herein by
reference.

﻿

3.



 Governing Law.  This Amendment shall be governed by and construed in accordance
with the law of the State of Delaware, without giving effect to its conflicts or
choice of law provisions.

﻿

In Witness Whereof, the parties hereto have executed this Amendment as of the
date first above written.

﻿

﻿

 

 



Andrew G. Sculley

 Chief Executive Officer

 

COMPANY:

EMAGIN CORPORATION
a  Delaware corporation

 

 

By: /s/ Andrew G. Sculley

Name: Andrew G. Sculley

Title:  Chief Executive Officer

﻿

 

OPTIONEE:

 

By: /s/ Jeffrey L. Lucas

Name:Jeffrey L. Lucas

﻿





﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





2

--------------------------------------------------------------------------------

 

APPENDIX A

﻿

﻿

﻿

﻿

EMAGIN CORPORATION

EMPLOYEE NONSTATUTORY STOCK OPTION AGREEMENT

﻿

﻿

This Employee Nonstatutory Stock Option Agreement (“Agreement”) is made and
entered into as of the date set forth below in Section 1(a), by and between
EMAGIN CORPORATION, a Delaware corporation (the “Company”), and the employee of
the Company named in Section 1(b) below (“Optionee”):

﻿

﻿

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

﻿

1.  Option Information

﻿

﻿

(a)Date of Option:09/14/2015

(b)Optionee:Lucas, Jeffrey

(c)Number of Shares:75,000

(d)Exercise Price:$2.50

(e)Vesting Schedule:1/3 Annually on Anniversary Date

(f)Grant No.:1207







2.  Acknowledgements.

﻿

(a) Optionee is an employee of the Company.

﻿

(b) The Board of Directors of the Company (the “Board,” which term shall include
any authorized committee of the Board of Directors) and shareholders of the
Company have heretofore adopted a 2013 Incentive Stock Plan (the “Plan”),
pursuant to which this Option is being granted; and

﻿

(c) The Board has authorized the granting to Optionee of a nonstatutory stock
option (“Option”) to purchase shares of common stock of the Company (“Stock”)
upon the terms and conditions hereinafter stated and pursuant to an exemption
from registration under the Securities Act of 1933, as amended (the “Securities
Act”), provided by Rule 701 promulgated thereunder.

﻿

3.  Shares; Price.  Company hereby grants to Optionee the right to purchase,
upon and subject to the terms and conditions herein stated, the number of shares
of Stock set forth in



3

--------------------------------------------------------------------------------

 

Section 1(c) above (the “Shares”) for cash or by check,  or other consideration
as is acceptable to the Board, in their sole and absolute discretion and in
accordance with the Plan, at the price per Share set forth in Section 1(d) above
(the “Exercise Price”).

﻿

4.  Term of Option; Continuation of Service.  This Option shall expire, and all
rights of Optionee hereunder to purchase the Shares shall terminate,
Five (5) years from the date hereof. This Option shall earlier terminate subject
to Sections 7 and 8 hereof upon, and as of the date of, the termination of
Optionee’s employment if such termination occurs prior to the end of such
Five (5)  year period. Nothing contained herein shall confer upon Optionee the
right to the continuation of his or her employment by the Company or to
interfere with the right of the Company to terminate such employment or to
increase or decrease the compensation of Optionee from the rate in existence at
the date hereof.

﻿

5.  Vesting of Option.  Subject to the provisions of Sections 7 and 8 hereof,
this Option shall become exercisable during the term of Optionee’s employment
according to terms deemed acceptable to the Board in its sole and absolute
discretion according to the schedule set forth in Section 1(e) above (the
“Vesting Schedule”). Notwithstanding the foregoing, in the event of a proposed
merger or consolidation in which the Company is not the surviving entity,  a
sale of all or substantially all of the assets or capital stock of the Company,
or any change in the ownership of more than fifty percent (50%) of the voting
capital stock of the Company (collectively, a “Change of Control”), any unvested
portion of this Option shall become fully vested and immediately exercisable two
(2) business days prior to the occurrence of such Change of Control.

﻿

6.  Exercise.  This Option shall be exercised by delivery to the Company of (a)
written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price of the Shares covered by the notice (or such other consideration
as has been approved by the Board consistent with the Plan) and (c) a written
investment representation as provided for in Section 13 hereof.

﻿

7.  Termination of Employment.  If Optionee shall cease to be employed by the
Company for any reason, whether voluntarily or involuntarily, other than by his
or her death, Optionee (or if the Optionee shall die after such termination, but
prior to such exercise date, Optionee’s personal representative or the person
entitled to succeed to the Option) shall have the right during the period of not
less than thirty (30) days nor more than three (3) months following such
termination of employment or the remaining term of this Option, whichever is the
lesser, to exercise in whole or in part this Option to the extent, but only to
the extent, that this Option was exercisable as of the date of termination of
employment and had not previously been exercised; provided,  however: (i) if
Optionee is permanently disabled (within the meaning of Section 22(e)(3) of the
Code) at the time of termination, the foregoing three (3) month period shall be
extended to six (6) months; or (ii) if Optionee’s employment with the Company is
terminated “for cause”, or by the terms of the Plan or this Option Agreement or
by any employment agreement between the Optionee and the Company, this Option
shall automatically terminate as to all Shares covered by this Option not
exercised prior to



4

--------------------------------------------------------------------------------

 

termination. Unless earlier terminated, all rights under this Option shall
terminate in any event on the expiration date of this Option as defined in
Section 4 hereof.

﻿

8.  Death of Optionee.  If the Optionee shall die while in the employ of the
Company, Optionee’s personal representative or the person entitled to Optionee’s
rights hereunder may at any time within six (6) months after the date of
Optionee’s death, or during the remaining term of this Option, whichever is the
lesser, exercise this Option and purchase Shares to the extent, but only to the
extent, that Optionee could have exercised this Option as of the date of
Optionee’s death; provided, in any case, that this Option may be so exercised
only to the extent that this Option has not previously been exercised by
Optionee.

﻿

9.  No Rights as Shareholder.  Optionee shall have no rights as a shareholder
with respect to the Shares covered by any installment of this Option until the
effective date of issuance of the Shares following exercise of this Option, and
no adjustment will be made for dividends or other rights for which the record
date is prior to the date such stock certificate or certificates are issued
except as provided in Section 10 hereof.

﻿

10.  Recapitalization.  Subject to any required action by the shareholders of
the Company, the number of Shares covered by this Option, and the Exercise Price
thereof, shall be proportionately adjusted for any increase or decrease in the
number of issued shares resulting from a subdivision or consolidation of shares
or the payment of a stock dividend, or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company;
provided, however, that the conversion of any convertible securities of the
Company shall not be deemed having been “effected without receipt of
consideration by the Company”.

﻿

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or
Options without regard to the Vesting Schedule;  provided,  however, that such
exercise shall be subject to the consummation of such Reorganization.

﻿

Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this



5

--------------------------------------------------------------------------------

 

Option would have been entitled by reason of such merger or consolidation, and
the Vesting Schedule shall continue to apply.

﻿

In the event of a change in the shares of the Company as presently constituted,
which is limited to a change of all of its authorized Stock without par value
into the same number of shares of Stock with a par value, the shares resulting
from any such change shall be deemed to be the Shares within the meaning of this
Option.

﻿

To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Optionee shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Option shall not
be affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.

﻿

The grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

﻿

11.  Taxation upon Exercise of Option.  Optionee understands that, upon exercise
of this Option, Optionee will recognize income, for Federal and state income tax
purposes, in an amount equal to the amount by which the fair market value of the
Shares, determined as of the date of exercise, exceeds the Exercise Price. The
acceptance of the Shares by Optionee shall constitute an agreement by Optionee
to report such income in accordance with then applicable law and to cooperate
with Company in establishing the amount of such income and corresponding
deduction to the Company for its income tax purposes. As a condition to the
exercise of this Option, any federal or state income or employment tax
obligations arising from the exercise of this Option will be satisfied by
Optionee by payment made in cash or by check to the Company immediately upon
exercise of this Option to cover such liability.

﻿

12.  Modification, Extension and Renewal of Options.  The Board or Committee, as
described in the Plan, may modify, extend or renew this Option or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new option in substitution therefore (to the extent not
theretofore exercised), subject at all times to the Plan and the
Code.  Notwithstanding the foregoing provisions of this Section 12, no
modification shall, without the consent of the Optionee, alter to the Optionee’s
detriment or impair any rights of Optionee hereunder.

﻿

13.  Investment Intent; Restrictions on Transfer.

﻿

(a)  Optionee represents and agrees that if Optionee exercises this Option in
whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the



6

--------------------------------------------------------------------------------

 

purpose of investment and not with a view to, or for resale in connection with,
any distribution thereof; and that upon such exercise of this Option in whole or
in part, Optionee (or any person or persons entitled to exercise this Option
under the provisions of Sections 7 and 8 hereof) shall furnish to the Company a
written statement to such effect, satisfactory to the Company in form and
substance. If the Shares represented by this Option are registered under the
Securities Act, either before or after the exercise of this Option in whole or
in part, the Optionee shall be relieved of the foregoing investment
representation and agreement and shall not be required to furnish the Company
with the foregoing written statement.

﻿

(b)  Optionee further represents that Optionee has had access to the financial
statements or books and records of the Company, has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition, and to obtain additional information reasonably necessary to verify
the accuracy of such information.

﻿

(c)  Unless and until the Shares represented by this Option are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

﻿

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

﻿

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED ____________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

﻿

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company’s transfer agent.

﻿

14.   Effects of Early Disposition.  Optionee understands that if an Optionee
disposes of shares acquired hereunder within two (2) years after the date of
this Option or within one (1) year after the date of issuance of such shares to
Optionee, such Optionee will be treated for income tax purposes as having
received ordinary income at the time of such disposition of an amount generally
measured by the difference between the purchase price and the fair



7

--------------------------------------------------------------------------------

 

market value of such stock on the date of exercise, subject to adjustment for
any tax previously paid, in addition to any tax on the difference between the
sales price and Optionee’s adjusted cost basis in such shares. The foregoing
amount may be measured differently if Optionee is an officer, director or ten
percent holder of the Company. Optionee agrees to notify the Company within ten
(10) working days of any such disposition.

﻿

15.  Stand-off Agreement.  Optionee agrees that, in connection with any
registration of the Company’s securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company’s securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.

﻿

16.  Restriction upon Transfer.  The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Optionee except as hereinafter provided.

﻿

            (a)   Permitted Transfers. Notwithstanding any provisions in this
Agreement to the contrary, the Optionee may transfer Shares subject to this
Agreement to his or her parents, spouse, children, or grandchildren, or a trust
for the benefit of the Optionee or any such transferee(s); provided, that such
permitted transferee(s) shall hold the Shares subject to all the provisions of
this Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee and provided that notwithstanding
any other provisions in this Agreement, a permitted transferee may not, in turn,
make permitted transfers without the written consent of the Optionee and the
Company.



17.  Notices.  Any notice required to be given pursuant to this Option or the
Plan shall be in writing and shall be deemed to be delivered upon receipt or, in
the case of notices by the Company, five (5) days after deposit in the U.S.
mail, postage prepaid, addressed to Optionee at the address last provided by
Optionee for his or her employee records.

﻿

18.  Agreement Subject to Plan; Applicable Law.  This Option is made pursuant to
the Plan and shall be interpreted to comply therewith. Capitalized terms used
herein but not otherwise defined shall have the meanings ascribed to such terms
in the Plan.  A copy of such Plan is available to Optionee, at no charge, at the
principal office of the Company. Any provision of this Option inconsistent with
the Plan shall be considered void and replaced with the applicable provision of
the Plan. This Option has been granted, executed and delivered in the State of
Delaware, and the interpretation and enforcement shall be governed by the laws
thereof and subject to the exclusive jurisdiction of the courts therein.


[Signature Page Follows]

﻿





8

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Option as of the date
first above written in Section 1(a).

﻿

COMPANY:

EMAGIN CORPORATION
a  Delaware corporation

 

 

By:

Name: Andrew G. Sculley

Title:    Chief Executive Officer

﻿

 

OPTIONEE:

 

By:

(signature)

Name:

﻿



9

--------------------------------------------------------------------------------

 

Appendix A

﻿

NOTICE OF EXERCISE

﻿

EMAGIN CORPORATION

_________________

_________________

_________________

﻿

Re: Nonstatutory Stock Option

﻿

Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock Option
Agreement that I elect to purchase the number of shares set forth below at the
exercise price set forth in my option agreement:

﻿

Nonstatutory Stock Option Agreement dated: ____________

﻿

Number of shares being purchased: ____________

﻿

Exercise Price: $____________

﻿

A check in the amount of the aggregate price of the shares being purchased is
attached.

﻿

I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws. Further, I understand that the exemption from taxable
income at the time of exercise is dependent upon my holding such stock for a
period of at least one year from the date of exercise and two years from the
date of grant of the Option.

﻿

I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

﻿

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company’s 2013 Incentive Stock Plan.



﻿

By:

(signature)

Name:

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





10

--------------------------------------------------------------------------------

 

APPENDIX B

﻿

﻿

EMAGIN CORPORATION

EMPLOYEE NONSTATUTORY STOCK OPTION AGREEMENT

﻿

﻿

This Employee Nonstatutory Stock Option Agreement (“Agreement”) is made and
entered into as of the date set forth below in Section 1(a), by and between
EMAGIN CORPORATION, a Delaware corporation (the “Company”), and the employee of
the Company named in Section 1(b) below (“Optionee”):

﻿

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

﻿

1.  Option Information.

﻿

(a)Date of Option:08/12/2016

(b)Optionee:Lucas, Jeffrey

(c)Number of Shares:100,000

(d)Exercise Price:$2.66

(e)Vesting Schedule:20% on grant date, 20% Annually on

Anniversary Date

(f)Grant No.:1230





2.  Acknowledgements.

﻿

(a) Optionee is an employee of the Company.

﻿

(b) The Board of Directors of the Company (the “Board,” which term shall include
any authorized committee of the Board of Directors) and shareholders of the
Company have heretofore adopted a 2011 Incentive Stock Plan (the “Plan”),
pursuant to which this Option is being granted; and

﻿

(c) The Board has authorized the granting to Optionee of a nonstatutory stock
option (“Option”) to purchase shares of common stock of the Company (“Stock”)
upon the terms and conditions hereinafter stated and pursuant to an exemption
from registration under the Securities Act of 1933, as amended (the “Securities
Act”), provided by Rule 701 promulgated thereunder.

﻿

3.  Shares; Price.  Company hereby grants to Optionee the right to purchase,
upon and subject to the terms and conditions herein stated, the number of shares
of Stock set forth in Section 1(c) above (the “Shares”) for cash or by check, or
other consideration as is acceptable to the Board, in their sole and absolute
discretion and in accordance with the Plan, at the price per Share set forth in
Section 1(d) above (the “Exercise Price”).

﻿





11

--------------------------------------------------------------------------------

 

4.  Term of Option; Continuation of Service.  This Option shall expire, and all
rights of Optionee hereunder to purchase the Shares shall terminate, Seven (7)
years from the date hereof. This Option shall earlier terminate subject to
Sections 7 and 8 hereof upon, and as of the date of, the termination of
Optionee’s employment if such termination occurs prior to the end of such Seven
(7) year period. Nothing contained herein shall confer upon Optionee the right
to the continuation of his or her employment by the Company or to interfere with
the right of the Company to terminate such employment or to increase or decrease
the compensation of Optionee from the rate in existence at the date hereof.

﻿

5.  Vesting of Option.  Subject to the provisions of Sections 7 and 8 hereof,
this Option shall become exercisable during the term of Optionee’s employment
according to terms deemed acceptable to the Board in its sole and absolute
discretion according to the schedule set forth in Section 1(e) above (the
“Vesting Schedule”). Notwithstanding the foregoing, in the event of a proposed
merger or consolidation in which the Company is not the surviving entity,  a
sale of all or substantially all of the assets or capital stock of the Company,
or any change in the ownership of more than fifty percent (50%) of the voting
capital stock of the Company (collectively, a “Change of Control”), any unvested
portion of this Option shall become fully vested and immediately exercisable two
(2) business days prior to the occurrence of such Change of Control.

﻿

6.  Exercise.  This Option shall be exercised by delivery to the Company of (a)
written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price of the Shares covered by the notice (or such other consideration
as has been approved by the Board consistent with the Plan) and (c) a written
investment representation as provided for in Section 13 hereof.

﻿

7.  Termination of Employment.  If Optionee shall cease to be employed by the
Company for any reason, whether voluntarily or involuntarily, other than by his
or her death, Optionee (or if the Optionee shall die after such termination, but
prior to such exercise date, Optionee’s personal representative or the person
entitled to succeed to the Option) shall have the right during the period of not
less than thirty (30) days nor more than three (3) months following such
termination of employment or the remaining term of this Option, whichever is the
lesser, to exercise in whole or in part this Option to the extent, but only to
the extent, that this Option was exercisable as of the date of termination of
employment and had not previously been exercised; provided,  however: (i) if
Optionee is permanently disabled (within the meaning of Section 22(e)(3) of the
Code) at the time of termination, the foregoing three (3) month period shall be
extended to six (6) months; or (ii) if Optionee’s employment with the Company is
terminated “for cause”, or by the terms of the Plan or this Option Agreement or
by any employment agreement between the Optionee and the Company, this Option
shall automatically terminate as to all Shares covered by this Option not
exercised prior to termination. Unless earlier terminated, all rights under this
Option shall terminate in any event on the expiration date of this Option as
defined in Section 4 hereof.



8.  Death of Optionee.  If the Optionee shall die while in the employ of the
Company, Optionee’s personal representative or the person entitled to Optionee’s
rights hereunder may



12

--------------------------------------------------------------------------------

 

at any time within six (6) months after the date of Optionee’s death, or during
the remaining term of this Option, whichever is the lesser, exercise this Option
and purchase Shares to the extent, but only to the extent, that Optionee could
have exercised this Option as of the date of Optionee’s death; provided, in any
case, that this Option may be so exercised only to the extent that this Option
has not previously been exercised by Optionee.

﻿

9.  No Rights as Shareholder.  Optionee shall have no rights as a shareholder
with respect to the Shares covered by any installment of this Option until the
effective date of issuance of the Shares following exercise of this Option, and
no adjustment will be made for dividends or other rights for which the record
date is prior to the date such stock certificate or certificates are issued
except as provided in Section 10 hereof.

﻿

10.  Recapitalization.  Subject to any required action by the shareholders of
the Company, the number of Shares covered by this Option, and the Exercise Price
thereof, shall be proportionately adjusted for any increase or decrease in the
number of issued shares resulting from a subdivision or consolidation of shares
or the payment of a stock dividend, or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company;
provided,  however, that the conversion of any convertible securities of the
Company shall not be deemed having been “effected without receipt of
consideration by the Company”.

﻿

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or
Options without regard to the Vesting Schedule; provided,  however, that such
exercise shall be subject to the consummation of such Reorganization.

﻿

Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the Vesting Schedule shall continue
to apply.

﻿

In the event of a change in the shares of the Company as presently constituted,
which is limited to a change of all of its authorized Stock without par value
into the same number of



13

--------------------------------------------------------------------------------

 

shares of Stock with a par value, the shares resulting from any such change
shall be deemed to be the Shares within the meaning of this Option.

﻿

To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Optionee shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Option shall not
be affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.

﻿

The grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

﻿

11.  Taxation upon Exercise of Option.  Optionee understands that, upon exercise
of this Option, Optionee will recognize income, for Federal and state income tax
purposes, in an amount equal to the amount by which the fair market value of the
Shares, determined as of the date of exercise, exceeds the Exercise Price. The
acceptance of the Shares by Optionee shall constitute an agreement by Optionee
to report such income in accordance with then applicable law and to cooperate
with Company in establishing the amount of such income and corresponding
deduction to the Company for its income tax purposes. As a condition to the
exercise of this Option, any federal or state income or employment tax
obligations arising from the exercise of this Option will be satisfied by
Optionee by payment made in cash or by check to the Company immediately upon
exercise of this Option to cover such liability.

﻿

12.  Modification, Extension and Renewal of Options.  The Board or Committee, as
described in the Plan, may modify, extend or renew this Option or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new option in substitution therefore (to the extent not
theretofore exercised), subject at all times to the Plan and the
Code.  Notwithstanding the foregoing provisions of this Section 12, no
modification shall, without the consent of the Optionee, alter to the Optionee’s
detriment or impair any rights of Optionee hereunder.

﻿

13.  Investment Intent; Restrictions on Transfer.

﻿

(a)  Optionee represents and agrees that if Optionee exercises this Option in
whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee (or any person or persons entitled to
exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the



14

--------------------------------------------------------------------------------

 

Securities Act, either before or after the exercise of this Option in whole or
in part, the Optionee shall be relieved of the foregoing investment
representation and agreement and shall not be required to furnish the Company
with the foregoing written statement.

﻿

(b)  Optionee further represents that Optionee has had access to the financial
statements or books and records of the Company, has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition, and to obtain additional information reasonably necessary to verify
the accuracy of such information.

﻿

(c)  Unless and until the Shares represented by this Option are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

﻿

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

﻿

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED ____________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

﻿

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company’s transfer agent.

﻿

14.   Effects of Early Disposition.  Optionee understands that if an Optionee
disposes of shares acquired hereunder within two (2) years after the date of
this Option or within one (1) year after the date of issuance of such shares to
Optionee, such Optionee will be treated for income tax purposes as having
received ordinary income at the time of such disposition of an amount generally
measured by the difference between the purchase price and the fair market value
of such stock on the date of exercise, subject to adjustment for any tax
previously paid, in addition to any tax on the difference between the sales
price and Optionee’s adjusted cost basis in such shares. The foregoing amount
may be measured differently if Optionee is an officer, director or ten percent
holder of the Company. Optionee agrees to notify the Company within ten (10)
working days of any such disposition.





15

--------------------------------------------------------------------------------

 

﻿

15.  Stand-off Agreement.  Optionee agrees that, in connection with any
registration of the Company’s securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company’s securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.

﻿

16.  Restriction upon Transfer.  The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Optionee except as hereinafter provided.

﻿

            (a)  Permitted Transfers. Notwithstanding any provisions in this
Agreement to the contrary, the Optionee may transfer Shares subject to this
Agreement to his or her parents, spouse, children, or grandchildren, or a trust
for the benefit of the Optionee or any such transferee(s); provided, that such
permitted transferee(s) shall hold the Shares subject to all the provisions of
this Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee and provided that notwithstanding
any other provisions in this Agreement, a permitted transferee may not, in turn,
make permitted transfers without the written consent of the Optionee and the
Company.



17.  Notices.  Any notice required to be given pursuant to this Option or the
Plan shall be in writing and shall be deemed to be delivered upon receipt or, in
the case of notices by the Company, five (5) days after deposit in the U.S.
mail, postage prepaid, addressed to Optionee at the address last provided by
Optionee for his or her employee records.

﻿

18.  Agreement Subject to Plan; Applicable Law.  This Option is made pursuant to
the Plan and shall be interpreted to comply therewith. Capitalized terms used
herein but not otherwise defined shall have the meanings ascribed to such terms
in the Plan.  A copy of such Plan is available to Optionee, at no charge, at the
principal office of the Company. Any provision of this Option inconsistent with
the Plan shall be considered void and replaced with the applicable provision of
the Plan. This Option has been granted, executed and delivered in the State of
Delaware, and the interpretation and enforcement shall be governed by the laws
thereof and subject to the exclusive jurisdiction of the courts therein.


[Signature Page Follows]

﻿





16

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Option as of the date
first above written in Section 1(a).

﻿

COMPANY:

EMAGIN CORPORATION
a  Delaware corporation

 

 

By:

Name: Andrew G. Sculley

Title:  Chief Executive Officer

﻿

 

OPTIONEE:

 

By:

(signature)

Name:

﻿



 

17

--------------------------------------------------------------------------------

 

Exhibit 10.2

Appendix A

﻿

NOTICE OF EXERCISE

﻿

EMAGIN CORPORATION

_________________

_________________

_________________

﻿

Re: Nonstatutory Stock Option

﻿

Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock Option
Agreement that I elect to purchase the number of shares set forth below at the
exercise price set forth in my option agreement:

﻿

Nonstatutory Stock Option Agreement dated: ____________

﻿

Number of shares being purchased: ____________

﻿

Exercise Price: $____________

﻿

A check in the amount of the aggregate price of the shares being purchased is
attached.

﻿

I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws. Further, I understand that the exemption from taxable
income at the time of exercise is dependent upon my holding such stock for a
period of at least one year from the date of exercise and two years from the
date of grant of the Option.

﻿

I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

﻿

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company’s 2008 Incentive Stock Plan.



﻿

By:

(signature)

Name:

﻿

﻿

﻿

﻿



18

--------------------------------------------------------------------------------